United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40459
                         Summary Calendar



KENNETH BARNETT,

                                    Plaintiff-Appellant,

versus

FORMOSA PLASTICS CORPORATION OF TEXAS,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 6:04-CV-40
                      --------------------

Before HIGGINBOTHAM, BENAVIDES and DENNIS, Circuit Judges.

PER CURIAM:*

     This appeal is from a district court’s grant of summary

judgment in favor of an employer in a race discrimination case.

Appellant contends that the district court incorrectly applied

Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000),

and erred in finding no genuine issues of material fact with

respect to his failure to promote claim.

     After consideration of the briefs and record on appeal, our

de novo review leads us to the inescapable conclusion that the


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-40191
                               -2-

district court correctly granted summary judgment.   We affirm

essentially for the reasons set forth in the memorandum and order

of the district court dated March 9, 2005.

     AFFIRMED.